Citation Nr: 0813224	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  06-06 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mare Island, 
California


THE ISSUE

Entitlement to payment for, or reimbursement of, unauthorized 
medical expenses, for treatment and hospitalization at 
Marshall Medical Center, Placerville, California, from 
January 8, 2005 through January 10, 2005.  


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel










INTRODUCTION

The veteran-appellant served on active duty from October 1979 
to January 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 determination by the 
Department of Veterans Affairs (VA) Medical Center (VAMC) 
located in Mare Island, California, that denied the claim for 
reimbursement for, or payment of, unauthorized medical 
expenses, for treatment and hospitalization at Marshall 
Medical Center, Placerville, California, from January 8, 2005 
through January 10, 2005, following emergency room treatment 
on January 8, 2005.  The veteran perfected an appeal of that 
decision.  

The appeal is REMANDED to the VAMC via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's claim was denied based upon a findings of the 
VAMC that the veteran had stabilized following the receipt of 
emergency room care at Marshall Medical Center, Placerville, 
California on January 8, 2005, and that a VA Medical Center 
was geographically and feasibly accessible such that the 
veteran could have been safely transferred by ambulance to 
the VA facility.  The VAMC determined that since VA could 
have provided the necessary care to the veteran following the 
emergency room treatment, she should have been transported to 
a VA facility, but since she was not, she is not entitled to 
reimbursement for the unauthorized care she received at the 
private facility following the emergency room treatment.  
38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 
17.1000-.1008 (2007).

The veteran asserts that following the emergency room 
treatment and prior to admission for in-patient care she 
"was sedated and had a tube (thoracotomy) sticking out of 
[her] chest."  She argues that at that point she was unable 
to sign herself out of the "ER against medical advice," get 
into her vehicle, or transport herself to the VA hospital 40 
miles away.  

Critical to the analysis of the veteran's claim is a review 
of the private medical treatment records for the treatment in 
question that the veteran received at Marshall Medical 
Center, Placerville, California, from January 8, 2005 through 
January 10, 2005.  These treatment records are not in the 
medical reimbursement file.  Further, the veteran's claims 
file could potentially contain evidence and information 
pertinent to the veteran's claim (including the foregoing 
Marshall Medical Center records), but it has not been 
associated with the medical reimbursement file.  Although 
there is an indication that some attempt was made by the VAMC 
to obtain the veteran's claims file from the Oakland, 
California, Regional Office (RO), nothing was received from 
the RO in response to the request of the VAMC.  It is further 
noted in the statement of the case that at least two VA 
clinicians have provided opinions indicating that VA medical 
facilities were feasibly available following the emergency 
room treatment.  These medical opinions are also not 
associated with the medical reimbursement file.  

It is incumbent upon VA to assist the veteran in obtaining 
treatment records and medical evidence, the location of which 
has been specifically identified in order to fully determine 
not only the nature and etiology of any disability at issue, 
but in this case whether the veteran had stabilized at the 
private facility in question such that she could have been 
safely transferred to a VA facility.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159.  

Secondly, in her notice of disagreement filed in April 2005, 
the veteran requested that she be "scheduled for a personal 
hearing (if possible or . . . . before a Decision Review 
Officer) . . .."  Although the veteran provided no 
indication on her substantive appeal as to whether she still 
desired a hearing, there is no indication that the veteran 
was provided a hearing before a hearing officer at the RO as 
she had earlier requested.  Consequently, the veteran must be 
asked to clarify her intentions with respect to a hearing.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's claims file from 
the Oakland, California, RO.  If it is not 
available at that RO determine whether 
there are any other possible locations 
that could be searched.  At the very 
least, obtain a statement from the 
Oakland, California, RO that a search has 
been conducted for the veteran's claims 
file.  Associate the claims file with the 
medical reimbursement file.  

2.  After obtaining all necessary 
information, authorizations, and releases, 
obtain copies of all treatment records of 
the veteran's treatment and 
hospitalization received at Marshall 
Medical Center, Placerville, California, 
from January 8, 2005 through January 10, 
2005.  All records obtained should be 
associated with the claims file.

3.  Obtain copies of any opinions provided 
by VA clinicians referenced in the July 
2005 statement of the case on the matter 
of whether VA medical facilities were 
feasibly available following the emergency 
room treatment of the veteran at Marshall 
Medical Center.  Associate these with the 
claims file.  

4.  Contact the veteran and provide to her 
a list of hearing options and ask her to 
clarify her intentions with respect to a 
hearing.  If a hearing is requested, 
schedule one as soon as it may be 
feasible.  

5.  Thereafter, the VAMC should 
readjudicate the issue of entitlement to 
payment for, or reimbursement of, 
unauthorized medical expenses, for 
treatment and hospitalization received at 
Marshall Medical Center, Placerville, 
California, from January 8, 2005 through 
January 10, 2005.  If the decision remains 
adverse to the veteran, she should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, if a hearing has been requested, it should be 
conducted.  Once the hearing has been conducted, or if no 
hearing has been requested, the case should be returned to 
the Board, if in order. No action is required of the veteran 
until she is notified by the VAMC.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

